Order issued November               ,2012




                                               In The


                          fil! iztri i of exaa at allaa
                                       No. 05-12-01428-CV


               ENNIS REGIONAL MEDICAL CENTER, ET AL., Appellants

                                                 Ve




   BRENDA CRENSHAW, INDIVIDUALLY AND AS NEXT FRIEND FOR MINORS
   DEVEN COLLINS, JACOBIE COLLINS, AND LONNIE COLLINS, HI, Appellees


                                             ORDER

       We GRANT the November 12, 2012 unopposed motion for an extension of time to file a

brief filed by appellant, Texas Health Presbyterian Hospital Dallas. Appellant shall file its brief on

or before December 3, 2012.